Case 1:17-cv-02574-GMH Document 32 Filed 07/02/19 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

CRECENCIO CRESPO, et al. )
Plaintiffs,
y } Civil Action No, 1:17-CV-02574-GMH
ALFA CAFE LIMITED CO., et al.
Defendants. 5
ORDER OF DISMISSAL

 

WHEREAS Plaintiffs Crecencio Crespo and Saul Ramirez (“Plaintiffs”) and Defendants
Alfa Café Limited Co., Alexandros Mitrakas, and Tina Mitrakas (“Defendants”) (collectively, the
“Parties”) have entered into a Settlement Agreement that is a full and final settlement of all of
Plaintiffs’ claims against all Defendants in this action;

WHEREAS the Parties in their Settlement Agreement have stipulated to the Court
retaining jurisdiction to enforce the Settlement Agreement, and to dismissing this action with
prejudice pursuant to Federal Rule of Civil Procedure 41 (a)(1)(A)(ii);

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this Court shall retain
jurisdiction for the purpose of resolving any disputes between the parties with respect to
enforcement of any provision of the terms of the Parties’ Settlement Agreement.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this action is
dismissed with prejudice,

Except as set forth in the Settlement Agreement, each party shall bear its own costs and
attorneys’ fees.

IT IS SO ORDERED.
Case 1:17-cv-02574-GMH Document 32 Filed 07/02/19 Page 2 of 2

Sul

Date: Duly =. one

  

<a

/ ws
HON_GAMIGHARL HARVEY
United States Magistrate Jud
